Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II and SEQ ID NO: 9 in the reply filed on 9/7/2021 is acknowledged.
Claims 1, 4, 6, 8-10 and 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.

Status of the Claims
Claims 1, 4, 6, 8-10 and 22-34 are pending in this application.
Claims 1, 4, 6, 8-10 and 22-31 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 32-34 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claim 34 is objected to because of the following informalities: Claim 34 should be rewritten to recite “The composition of claim 32, wherein the alpha connexin polypeptide comprises a sequence of SEQ ID NO: 9”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a composition for treating a chronic wound in a subject, comprising at least one alpha connexin polypeptide and a carrier, wherein the composition further comprises hydroxyethylcellulose gel, and wherein the alpha connexin peptide comprises a sequence of SEQ ID NO: 9.

“[A]s used herein, the terms "peptide," "polypeptide," or "protein" are used interchangeably, and refer to a compound comprised of amino acid residues covalently linked by peptide bonds. A protein or peptide must contain at least two amino acids, and no limitation is placed on the maximum number of amino acids that can comprise the sequence of a protein or peptide. Polypeptides include any peptide or protein comprising two or more amino acids joined to each other by peptide bonds. As used herein, the term refers to both short chains, which also commonly are referred to in the art as peptides, oligopeptides and oligomers, for example, and to longer chains, which generally are referred to in the art as proteins, of which there are many types. "Polypeptides" include, for example, biologically active fragments, substantially homologous polypeptides, oligopeptides, homodimers, heterodimers, variants of polypeptides, modified polypeptides, derivatives, analogs and fusion proteins, among others. The polypeptides include natural peptides, recombinant peptides, synthetic peptides or a combination thereof.”
a generic statement of various biologically active fragments, variants, modified polypeptides, derivatives and analogs, without more, is not an adequate written description of the genus because there is no distinguishing feature except for function (i.e. capable of treating a chronic wound).  
That is, the generic statement does not adequately define the species that fall within the definition since there is no structural feature commonly possessed by the member of the genus that distinguishes them from others. Accordingly one of ordinary 
In the instant case, the specification fails to adequately describe a structural feature common to the genus of “alpha connexin polypeptides”. Nor does the specification provide a reasonable number of examples that would reasonably convey to one of ordinary skill in the art the members of the genus. 
The lack of visualization or recognition of the identity of the members of the genus becomes more complicated since the genus is inclusive of millions of possible “polypeptides". It has been held by the courts that a small number of examples do not constitute a representation of a broad genus. Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618 (determining that the disclosure of two chemical compounds within a subgenus did not describe that subgenus); In re Grimme, 274 F.2d 949, 952, 124 USPQ 499, 501 (CCPA 1960) ("
[I]t has been consistently held that the naming of one member of such a group is not, in itself, a proper basis for a claim to the entire group. However, it may not be necessary to enumerate a plurality of species if a genus is sufficiently identified in an application by 'other appropriate language.' ") (citations omitted). The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the "alpha connexin polypeptide" can be any biologically active fragments, modified polypeptide, derivative, or analogs of alpha connexin that is capable of treating a chronic would disease.
With respect to claim 34, please note that the open language “a sequence of SEQ ID NO: 9” encompasses any fragment of 2 or more amino acid fully contained within SEQ ID NO: 9. 
However, the specification fails to provide a representative number of examples for such “alpha connexin polypeptides”. 
The specification provides only few specific examples of polypeptides with no structural feature commonly possessed.
Therefore, since the specification fails to adequately describe a structural feature common to the genus, and does not provide a reasonable number of examples that would reasonably convey to one of ordinary skill in the art the members of the genus, the claimed invention lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the alpha connexin peptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should be rewritten to recite "the alpha connexin polypeptide".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mori et al. (US 2011/0038920), as evidenced by Gourdie et al. (WO2006/069181).
With respect to claim 32, Mori et al. teach a method of treatment comprising administering to a subject in need thereof a composition comprising therapeutically effective amounts of an anti-osteopontin agent and one or more anti-connexin 43 
Mori et al. also teach that the composition comprises a carrier (paras [0023], [0182], [0186]-[0187]).
With respect to claim 33, Mori et al. teach that the formulation further comprises hydroxyethylcellulose (para [0191]).
With respect to claim 34, Mori et al. teach that anti-connexin agents include connexin carboxy-terminal polypeptides disclosed in Gourdie et al. (WO2006/069181) (para [0166]).
Gourdie et al. teach an isolated polypeptide comprising the carboxy-terminal amino acid sequence of an alpha Connexin, or a conservative variant thereof, wherein the polypeptide does not comprise the full length alpha Connexin protein (claim 1), and wherein the polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2 (claim 8).
SEQ ID NO: 2 consists of the sequence RPRPDDLEI, and thus comprises “a sequence” (any fragment of 2 or more amino acids) of SEQ ID NO: 9.
One of ordinary skill in the art would have at once envisaged using SEQ ID NO: 2 of Gourdie et al. in the invention of Mori et al. because Mori et al. teach that anti-connexin agents include connexin carboxy-terminal polypeptides disclosed in Gourdie et al.

Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gourdie et al. (WO2006/069181).
Gourdie et al. teach a method of promoting wound healing following tissue injury in a subject, comprising administering to the subject a composition comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 8-12 in a pharmaceutically acceptable carrier (claims 1, 14-17, 31, 33; page 2, lines 5-8).
Please note that SEQ ID NO: 9 of Gourdie et al. corresponds to instantly claimed SEQ ID NO: 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2011/0038920) in view of Gourdie et al. (WO2006/069181).
This rejection applies to the elected species (a peptide comprising SEQ ID NO: 9).
The teachings of Mori et al. have been discussed above.
Mori et al. do not teach the alpha connexin polypeptide comprises SEQ ID NO: 9.
Gourdie et al. teach a method of promoting wound healing following tissue injury in a subject, comprising administering to the subject a composition comprising the 
Please note that SEQ ID NO: 9 of Gourdie et al. corresponds to instantly claimed SEQ ID NO: 9.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use SEQ ID NO: 9 of Gourdie et al. for the treatment of wounds since both references relate to the inhibition of connexins for the treatment of wounds.
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, since the references teach that the peptides of Mori et al. (i.e. the connexin carboxy-terminal polypeptides disclosed in Gourdie et al.) and SEQ ID NO: 9 (i.e. a connexin carboxy-terminal polypeptide further comprising antennapedia) are effective in treating wounds, it would have been obvious to substitute one for the other.
The skilled artisan would have reasonably expected a composition comprising SEQ ID NO: 9 and hydroxyethylcellulose gel to be effective in treating wounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7786074 (hereafter Gourdie et . Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
Gourdie et al. teach a composition formulated for topical administration comprising SEQ ID NO: 9 (claims 11 and 19).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Thus, instant claims 32 and 34 are anticipated by Gourdie et al.
Please note that the composition of Gourdie et al. is formulated for topical administration, thus it must necessarily comprise a carrier. Furthermore, Gourdie et al. teach that the composition comprises a carrier (column 29, lines 4-9; column 32, lines 28-32).

Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7786074 (hereafter Gourdie et al) in view of Mori et al. (US 2011/0038920). 
The teachings of Gourdie et al. with respect to claims 32 and 34 have been discussed above.
Gourdie et al. do not teach the composition further comprises hydroxyethylcellulose gel.
Mori et al. teach a method of treatment comprising administering to a subject in need thereof a composition comprising therapeutically effective amounts of an anti-osteopontin agent and one or more anti-connexin 43 polynucleotides, anti-connexin 43 peptides, anti-connexin 43 peptidomimetics, gap junction closing compounds, hemichannel closing compounds, or connexin carboxy-terminal polypeptides for the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine hydroxyethylcellulose and SEQ ID NO: 9 for the treatment of wounds since both references relate to the inhibition of connexins for the treatment of wounds.
The skilled artisan would have reasonably expected a composition comprising SEQ ID NO: 9 and hydroxyethylcellulose gel to be effective in treating wounds.

Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8846605. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
‘605 teaches a method of treating a chronic wound in a subject, comprising administering to the subject a topical formulation comprising at least one alpha connexin polypeptide, wherein the at least one polypeptide comprises the carboxy terminal most 4 to 30 contiguous amino acids of an alpha Connexin, or a conservative variant comprising up to 2 conservative substitutions, wherein the formulation further comprises hydroxyethylcellulose gel (claim 1), and wherein the formulation comprises a polypeptide comprising the amino acid sequence of SEQ ID NO: 9 (claim7).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Thus, instant claims 32-34 are anticipated by ‘605.

Claims 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8916515. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
‘515 teaches a method of treating a chronic wound in a subject, comprising administering to the subject a composition comprising a polypeptide selected from the group consisting of SEQ ID NOs: 8-12 (claims 1, 12 and 15).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Please note that the method of ‘515 is formulated for administration, thus it must necessarily comprise a carrier. Furthermore, ‘515 teaches that the composition comprises a pharmaceutically acceptable carrier (column 33, lines 14-25; column 36, lines 17-25)
Thus, instant claims 32 and 34 are anticipated by ‘605.

Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8916515 in view of Mori et al. (US 2011/0038920). 
The teachings of ‘515 with respect to claims 32 and 34 have been discussed above.
‘515 does not teach the composition further comprises hydroxyethylcellulose gel.
Mori et al. teach a method of treatment comprising administering to a subject in need thereof a composition comprising therapeutically effective amounts of an anti-
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine hydroxyethylcellulose and SEQ ID NO: 9 for the treatment of wounds since both references relate to the inhibition of connexins for the treatment of wounds.
The skilled artisan would have reasonably expected a composition comprising SEQ ID NO: 9 and hydroxyethylcellulose gel to be effective in treating wounds.

Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9161984. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
‘984 teaches a topical formulation comprising at least one alpha connexin polypeptide and hydroxyethylcellulose gel, wherein the hydroxyethylcellulose gel stabilizes the alpha connexin polypeptide (claim 1), and wherein the at least one alpha connexin polypeptide comprises the amino acid sequence of SEQ ID NO: 9 (claim 13).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Thus, instant claims 32-34 are anticipated by ‘984.

Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10632173. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
‘173 teaches a method of treating a chronic wound in a subject, comprising administering to the subject a topical formulation comprising at least one alpha connexin polypeptide in addition to standard of care therapy, wherein the at least one alpha connexin polypeptide comprises the carboxy terminal most 4 to 30 contiguous amino acids of an alpha connexin, or a conservative variant thereof, wherein the standard of care therapy is pressure off-loading, wherein the chronic wound is healed at a faster rate and/or increased frequency than achieved with standard of care therapy alone, wherein the method does not comprise administration of an anti-inflammatory active agent that is not an alpha connexin polypeptide, wherein the chronic wound is an ulcer, wherein the formulation further comprises hydroxyethylcellulose (claim 1), and wherein the formulation comprises a polypeptide comprising the amino acid sequence of SEQ ID NO: 9 (claim 5).
SEQ ID NO: 9 corresponds to instantly claimed SEQ ID NO: 9.
Thus, instant claims 32-34 are anticipated by ‘173.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658